

116 S44 IS: Balanced Budget Accountability Act
U.S. Senate
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 44IN THE SENATE OF THE UNITED STATESJanuary 8, 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo reduce a portion of the annual pay of Members of Congress for the failure to adopt a concurrent
			 resolution on the budget which does not provide for a balanced budget, and
			 for other purposes.
	
		1.Short title;
			 findings
			(a)Short
 titleThis Act may be cited as the Balanced Budget Accountability Act.
 (b)FindingsCongress finds the following:
 (1)The Federal debt exceeds $21,000,000,000,000, continues to grow rapidly, and is larger than the size of the United States economy.
 (2)The Federal budget has shown an annual deficit in 49 of the last 54 years.
 (3)Deficits and the Federal debt threaten to shatter confidence in the Nation’s economy, suppress job creation and economic growth, and leave future generations of Americans with a lower standard of living and fewer opportunities.
 (4)It is the duty of Members of Congress to develop and implement policies, including balancing the Federal budget, that encourage robust job creation and economic growth in the United States.
 (5)Members of Congress should be held accountable for failing to pass annual budgets that result in a balanced budget.
				2.Effect of failure
			 to adopt resolution providing for balanced budgets
 (a)DefinitionsIn this section— (1)the term balanced budget means a concurrent resolution on the budget which provides that for fiscal year 2029, and each fiscal year thereafter to which the concurrent resolution on the budget applies—
 (A)total outlays do not exceed total receipts; and (B)total outlays are not more than 18 percent of the projected gross domestic product of the United States (as determined by the Bureau of Economic Analysis of the Department of Commerce) for such fiscal year;
 (2)the term Director means the Director of the Office of Management and Budget; and (3)the term Member includes a Delegate or Resident Commissioner to Congress.
 (b)Determination by the Office of Management and BudgetUpon adoption by a House of Congress of a concurrent resolution on the budget for a fiscal year, the Director shall—
 (1)determine whether the concurrent resolution on the budget is a balanced budget; and (2)submit to the Speaker of the House of Representatives or the President pro tempore of the Senate (as the case may be) a certification as to whether or not that House of Congress has adopted a balanced budget.
				(c)Rule for fiscal
			 years 2020 and 2021
				(1)Fiscal year 2020
					(A) Holding salaries
 in escrowIf the Director does not certify that a House of Congress has adopted a balanced budget with respect to fiscal year 2020 before April 16, 2019, during the period described in subparagraph (B) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.
					(B)Period
 describedWith respect to a House of Congress, the period described in this subparagraph is the period that begins on April 16, 2019, and ends on the earlier of—
 (i)the date on which the Director certifies that the House of Congress has adopted a balanced budget with respect to fiscal year 2020; or
 (ii)the last day of the One Hundred Sixteenth Congress.
						(2)Fiscal year 2021
					(A) Holding salaries
 in escrowIf the Director does not certify that a House of Congress has adopted a balanced budget with respect to fiscal year 2021 before April 16, 2020, during the period described in subparagraph (B) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.
					(B)Period
 describedWith respect to a House of Congress, the period described in this subparagraph is the period that begins on April 16, 2020, and ends on the earlier of—
 (i)the date on which the Director certifies that the House of Congress has adopted a balanced budget with respect to fiscal year 2021; or
 (ii)the last day of the One Hundred Sixteenth Congress.
						(3)Withholding and
 remittance of amounts from payments held in escrowThe payroll administrator shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under paragraph (1) or (2) that would apply to the payment if the payment were not subject to paragraph (1) or (2).
				(4)Release of
 amounts at end of the congressIn order to ensure that this subsection is carried out in a manner that shall not vary the compensation of Senators or Representatives in violation of the twenty-seventh amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this section on the last day of the One Hundred Sixteenth Congress.
				(5)Role of
 secretary of the treasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this subsection.
				(6)Payroll
 administrator definedIn this subsection, the payroll administrator of a House of Congress means—
 (A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and
 (B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.
					(d)Rule for fiscal
 year 2022 and subsequent fiscal yearsIf the Director does not certify that a House of Congress has adopted a balanced budget with respect to fiscal year 2022, or any fiscal year thereafter, before April 16 of the fiscal year before such fiscal year, during pay periods which occur in the same calendar year after that date each Member of that House shall be paid at an annual rate of pay equal to $1.
			3.Supermajority requirement for increasing revenue
 (a)In generalIn the Senate and the House of Representatives, a bill, joint resolution, amendment, conference report, or amendment between the Houses that increases revenue shall only be agreed to upon an affirmative vote of three-fifths of the Members of that House of Congress duly chosen and sworn.
 (b)Rules of Senate and the House of RepresentativesSubsection (a) is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a bill, joint resolution, amendment, conference report, or amendment between the Houses that increases revenue, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.